NO. 07-06-0344-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  SEPTEMBER 29, 2006

                          ______________________________


                       TIMOTHY DARON GRAVES, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

           FROM THE 46TH DISTRICT COURT OF HARDEMAN COUNTY;

                     NO. 3961; HONORABLE TOM NEELY, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Timothy Daron Graves perfected this appeal to challenge his conviction

for burglary of a habitation. Pending before this Court is a motion to dismiss filed pursuant

to Rule 42.2 of the Texas Rules of Appellate Procedure by which appellant asserts the trial
court granted his motion for new trial. Attached to the motion is a copy of the trial court’s

order granting the motion for new trial.


       We cannot grant the motion to dismiss under Rule 42.2(a) because it is not

personally signed by appellant. We will, however, treat the motion as a motion to dismiss

for want of jurisdiction.


       The legal effect of granting a motion for new trial restores the case to its position

before the former trial. Tex. R. App. P. 21.9. There being no conviction to be appealed,

we have no jurisdiction to consider this appeal. See Waller v. State, 931 S.W.2d 640, 643-

44 (Tex.App.–Dallas 1996, no pet.).


       Accordingly, we dismiss this appeal for want of jurisdiction.


                                           Don H. Reavis
                                             Justice


Do not publish.




                                             2